ON REHEARING.
A petition for rehearing- insists upon the points that Mrs. Love was not a party, and there could not have been a decree as to her part of the land; and this leads me to say that Knisely and wife were parties, and there could be *730a decree final between Pickens’ executors and them, and there was a decree that on the facts existing- between them — and these facts constituted the only ground of liability — the tract was not liable. Mrs. Lore was a grantee and privy in estate with Knisely and wife, and she could rely on that decree as final in her favor, because it was final in favor of Knisely and wife, since a decree is just as conclusive in favor of a privy in estate as if he were a party. If between a grantor in a deed of trust and the creditor there is a decree that the deed of trust is no lien against the land, cannot the purchaser from that grantor defend his land under that decree ?

Reversed.